Upon consideration of the joint motion to permanently seal board’s report and the record; applicant’s motion to permanently seal all pleadings and documents filed in regard to this matter; applicant’s motion to seal the stipulation to extension of time; and applicant’s motion to permanently seal this pleading,
IT IS ORDERED by the court that the motions be, and hereby are, granted.
Resnick, J., dissents.
IT IS FURTHER ORDERED that the record in this case, the report of the board, and all documents filed in this case be maintained permanently under seal. This order to seal does not extend to the docket for this case or to any journal entries issued by the court in this case.